Citation Nr: 1606396	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  10-49 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable disability rating for status post right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active service from March 1999 to August 1999, October 2001 to July 2003, and June 2007 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for an umbilical hernia, but awarded service connection for status post right inguinal hernia repair; the AOJ awarded a noncompensable disability rating for that disability, effective September 1, 2008-the date following his discharge from service.  The Veteran timely appealed that those issues.

The Veteran testified at a Board hearing before the undersigned in July 2011.  A transcript of that hearing is associated with the claims file.

In March 2014, the Board remanded the claims of service connection for an umbilical hernia and increased disability rating for right inguinal hernia for further development.  During the pendency of the appeal, in an August 2014 rating decision, service connection was awarded for an umbilical hernia and associated scar, as well as an associated scar with the right inguinal hernia.  As this represented a complete grant of the benefit sought on appeal, the issue is no longer on appeal before the Board.  The remaining issue of an increased disability rating for status post right inguinal hernia repair is returned to the Board.


FINDING OF FACT

On February 7, 2016, the Board was notified that the Veteran died on February [redacted], 2015.




CONCLUSION OF LAW

Because of the death of the claimant, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 5121A, 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, Veteran died during the pendency of the appeal.  The Board was notified of the Veteran's death via a Social Security Administration Inquiry in February 2016.  As a matter of law, claims do not survive the death of the claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal has become moot by virtue of the death of the claimant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).  A person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated.  38 C.F.R. § 3.1010(b) (2015).


ORDER

The appeal is dismissed.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


